DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the amendment filed on February 10, 2021, in which claims 1, 3-6, 8, 10-12, 14-17, 19, and 21-22 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on February 10, 2021, with respect to claims 1, 3-6, 8, 10-12, 14-17, 19, and 21-22 have been fully considered and are persuasive. The double patenting rejection set forth in the last office action mailed on November 10, 2020 has been withdrawn in light of the terminal disclaimer filed on February 10, 2021. However, the rejection under 35 USC 101 set forth in the last office action mailed on November 10, 2020 is sustained and modified in light of the amendment filed on February 10, 2021 with respect to claims 1, 3-6, 8, 10-12, 14-17, 19, and 21-22. Please, refer to the rejection below.

Remark
After further reviewed Applicant’s arguments (@ page 7) in light of the original disclosure, it is conceivable that the terminal disclaimer filed on February 10, 2021, with respect to claims 1, 3-6, 8, 10-12, 14-17, 19, and 21-22 has overcome the double patenting rejection  Therefore, the double patenting rejection is hereby withdrawn.

Applicant asserted that the independent claims are amended to recite “automatically associating at least one received object with at least one keyword such that the at least one received object is locatable by searching using the at least one keyword in a graphical user interface, the at least one keyword including at least one preceding object keyword associated with the at least one other object that precedes the at least one received object in the hierarchical organization structure”. Upon further reviewed Applicant’s arguments consistent with the original disclosure and in light of the amended claims, it is conceivable that the claims have been analyzed and held to include an abstract idea, and the additional elements, as indicated above, have been held to be claimed at a high level of generality such that they amount to generic computer components and instructions to implement the abstract idea by utilizing generic computer components and apply the judicial exception on a computer (see MPEP 2106.05(f)). Also, the above claimed limitations can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Consequently, this fails to integrate the abstract idea into a practical application, but it rather interpreted as a mere extra solution step of associating the object with a keyword. Therefore, the rejection under 35 USC 101 with respect to claims 1, 3-6, 8, 10-12, 14-17, 19, and 21-22 is modified in the analysis below.
Applicant asserted that claims 1 and 12 have been amended to include the subject matter of claims 7 and 18 as indicated has been allowable subject matter in the last office action mailed on November 10, 2020. Upon further reviewed Applicant’s arguments, it is conceivable the amended claims 1 and 12 include the allowable subject matte as indicated by the examiner. Therefore, the 35 USC 103 rejection has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-6, 8, 10-12, 14-17, 19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.
At step 1, the claims recite a method and system comprising of concrete devices, memory, processor and display, and therefore they are machine, which are statutory category of invention.
At step 2A, prong one, claim 1 recite receive at least one object…; and associate the at least one received object with at least one keyword…”
The limitations of receive at least one object, as drafted, is a system and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, like receive an object, and more specifically, collecting information, but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind but for the recitation of generic computer components. For example, but for the "information management system" language, “receive” in the context of this claim encompasses a user either mentally or with pen and paper, collecting at least part of one object for presentation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then, covers mental processes but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements "data storage device", "at least one processor". The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to receive an object and associate the received object with a keyword steps amount to no more than mere instructions or generic computer components to implement the abstract idea and apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein the at least one or more object names associated with the at least one other object", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
word includes at least one further keyword associated with the at least one other object contained in the folder", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein when the at least one object is a folder containing at least one object, and the least one further keyword based upon content of the at least one other object", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
	Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein when the at least one object is associated with a user profile, include at least one further keyword based upon at least one keyword for a same object that is associated with at least one other user profile that is similar to the user profile", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
	Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein the at least one object comprises one of a file or a folder", 
	Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a human analyzing data" . The claim recites the additional limitations of " wherein the at least one processor is further configured to store the at least one received object in the data storage device without storing the location of the at least one received object in the data storage device", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein when there are a plurality of the received objects, the processor is further configured to generate at least one hierarchical organization structure based upon keywords associated with the received objects", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 14 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 14 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein the at least one or more object names associated with the at least one other object", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 15 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 15 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein when the at least one object is a folder containing at least one word includes at least one further keyword associated with the at least one other object contained in the folder", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 16 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 16 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein when the at least one object is a folder containing at least one object, and the least one further keyword based upon content of the at least one other object", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
	Claim 17 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 17 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein when the at least one object is associated with a user profile, include at least one further keyword based upon at least one keyword for a same object that is associated with at least one other user profile that is similar to the user profile", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.
Claim 19 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 19 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein the at least one object comprises one of a file or a folder", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.


Claim 22 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 22 recites the same abstract idea of "a human analyzing data". The claim recites the additional limitations of " wherein when there are a plurality of the received objects, the processor is further configured to generate at least one hierarchical organization structure based upon keywords associated with the received objects", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080177810 and US 20060230086 (involved in a structured organization of data, where the data is organized into named entities called files, each can have zero to a system-defined limit of bytes. There are special files called directories that contain names of other files or directories. Files and directories have attributes such as owner and group ids, creation, modification, and access time, size, and so on. When files are organized hierarchically, there is file called the root of the file system. Data that describes files and directories is called meta-data).
US 20070234202 (is involved in displaying information at a client about a portion of a hierarchy of nodes including a node at the top of a sub-hierarchy of the hierarchy. As a user's navigation causes sub-hierarchies to approach view in the displayed information, information about the sub-hierarchy that is approaching view is fetched from a server).
US 20030080990 (involved in identifying a hierarchy position in a space defined by a hierarchy of nodes, the space having at least two dimensions, each node being uniquely identifiable within the space by values in the respective dimensions, including a node level identifying the node's hierarchy level and a node-in-level identifying the node uniquely among nodes in that level, the hierarchy position being identified by position values in the dimensions that are different from the node level and the node-in-level)
US 20050086296 (involved in providing client devices access to data files relating to courses with which the users are associated. The server system includes a content system for storing content items from user. The content items in the content system are selectable by users for inclusion in the data files associated with the courses).
US 20070111183 (involved in marking training content for limited access. The marked training content is withdrawn from available training when no training that uses the marked content is enrolled. Alternate training content is substituted for the marked training content in a previously enrolled training. The previously enrolled training is allowed to use the marked training content, where the training content comprises a knowledge item, a learning unit, a sub course, and a course).
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 7, 2021